       Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 1 of 10 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 EVEIANA NAZARIO, individually, and
 on behalf of all others similarly situated,

      Plaintiff,

 v.                                                        Case No. 1:19-cv-07844

 SIRIUS XM RADIO, INC.,

      Defendant.

                                    CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, EVEIANA NAZARIO, individually, and on behalf of all others

similarly situated, through the undersigned counsel, complaining of Defendant, SIRIUS XM

RADIO, INC., as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff brings this action seeking redress for Defendant’s alleged violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.         EVEIANA NAZARIO (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Berwyn, Illinois.

        5.         Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).




                                                     1
      Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 2 of 10 PageID #:1




       6.      SIRIUS XM RADIO, INC. (“Sirius XM”) is a corporation organized under the laws

of Delaware.

       7.      Sirius XM maintains its principal place of business at 1221 Avenue of the

Americas, New York, New York 10020.

       8.      Sirius XM provides radio-broadcasting services to consumers nationwide on a

subscription fee basis.

       9.      Sirius XM is a “person” as defined by 47 U.S.C. § 153(39).

                 TELEPHONE CONSUMER PROTECTION ACT OF 1991

       10.     Voluminous consumer complaints about abuses of telephone technology prompted

Congress to pass the TCPA.

       11.     Congress determined that federal legislation was needed because telemarketers, by

operating interstate, were escaping state-law prohibitions on intrusive nuisance calls.

       12.     The TCPA bans certain practices invasive of privacy and directs the Federal

Communications Commission to prescribe implementing regulations.

       13.     Congress provided for civil actions by private parties seeking redress for violations

of the TCPA or of the Commission’s implementing regulations.

       14.     In enacting the TCPA, Congress made several findings relevant here. “Unrestricted

telemarketing,” Congress determined, “can be an intrusive invasion of privacy.” TCPA, § 2, ¶ 5,

105 Stat. 2394, note following 47 U.S.C. § 227 (Congressional Findings).

       15.     In particular, Congress reported, “[m]any consumers are outraged over the

proliferation of intrusive, nuisance [telemarketing] calls.” Id. at ¶ 6.

       16.     “[A]utomated or prerecorded telephone calls” … Congress found, were rightly

regarded by recipients as “an invasion of privacy.” Id. at ¶¶ 10, 12.

                                                  2
      Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 3 of 10 PageID #:1




       17.      The TCPA makes it unlawful to use an automatic telephone dialing system to place

a call to a cellular phone without the prior express consent of the called party. See 47 U.S.C. §

227(b)(1)(A).

                                   GENERAL ALLEGATIONS

       18.      Sirius XM’s outbound telemarketing efforts include the use of an automatic

telephone dialing system (“ATDS”) to solicit consumers nationwide and within Illinois.

       19.      The Federal Trade Commission (“FTC”) has held that a basic function of an ATDS

is the ability to dial thousands of numbers in a short time period.

       20.      Upon information and belief, Sirius XM’s outbound dialing system has the capacity

– (A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.

       21.      An ATDS allows Sirius XM’s telemarketing agents to only communicate with

consumers who answer their phone.

       22.      Consequently, Sirius XM shifts the burden of wasted time to consumers with

unsolicited calls and messages.

                                   FACTUAL ALLEGATIONS

       23.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 5052.

       24.      At all times relevant, Plaintiff’s number ending in 5052 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       25.      At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.



                                                  3
      Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 4 of 10 PageID #:1




        26.       On July 6, 2019, Plaintiff purchased a 2018 Nissan Versa (the “Vehicle”) from

Hawk Chrysler Dodge Jeep (the “Dealer”) in Forest Park, Illinois.

        27.       The Vehicle came with a Sirius XM application which enabled Plaintiff to

subscribe to Sirius XM’s services if she so desired.

        28.       Plaintiff was never presented with any material relating to Sirius XM during the

purchase of the Vehicle.

        29.       Weeks after the purchase of the Vehicle, Plaintiff started receiving phone calls from

Sirius XM.

        30.       The calls were made in an attempt to market Sirius XM’s satellite radio services to

Plaintiff.

        31.       Each time Plaintiff answered Sirius XM’s calls, she was met by a conspicuous

pause and was forced to say “hello” 3-4 times prior to being connected to a Sirius XM

representative.

        32.       On October 8, 2019, Plaintiff received a phone call from Sirius XM.

        33.       Plaintiff answered the phone call and informed the Sirius XM representative that

she was not interested in Sirius XM’s services and requested that the solicitation calls cease.

        34.       Despite Plaintiff’s request that the calls cease, Sirius XM continues to place

marketing calls to Plaintiff’s cellular phone.

        35.       At no time did Plaintiff provide her cellular phone number to Sirius XM or

otherwise consent to receiving phone calls from Sirius XM.

        36.       Sirius XM’s phone calls came from various phone numbers, including but not

limited to, the phone number (773) 839-6904.



                                                    4
         Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 5 of 10 PageID #:1




          37.    Sirius XM’s unsolicited telemarketing phone calls have caused Plaintiff actual

harm, including but not limited to, invasion of privacy, nuisance, wasting Plaintiff’s time, the

increased risk of personal injury resulting from the distraction caused by the phone calls,

aggravation that accompanies unwanted telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, deprivation of access to her cellular phone while the phone is

ringing, loss of battery charge, and the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her cellular phone.

          38.    Plaintiff was forced to file this action to compel Sirius XM to cease its marketing

calls.

                                          CLASS ALLEGATIONS

          39.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

          40.    Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

          All persons within the United States of America: (a) to whom Sirius XM and/or a
          third party acting on Sirius XM’s behalf, made one or more phone call(s); (b)
          marketing/promoting Sirius XM’s products or services; (c) to their cellular
          telephone number; (d) using an automatic telephone dialing system or an artificial
          or prerecorded voice; (e) without prior express written consent; and (f) at any time
          in the period that begins four years before the date of the filing of this Complaint
          through the date of class certification.

          41.    The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Sirius XM, Sirius XM’s

subsidiaries, parents, successors, predecessors, and any entity in which Sirius XM or their parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion from

                                                   5
      Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 6 of 10 PageID #:1




the Putative Class; (5) the legal representatives, successors or assigns of any such executed

persons; and (6) persons whose claims against Sirius XM have been fully and finally adjudicated

and/or released.

        A.      Numerosity:

        42.     The exact number of members of the Putative Class are unknown and not available

to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        43.     Upon information and belief, Sirius XM made telemarketing/promotional phone

calls to thousands of consumers who fall into the definition of the Putative Class.

        44.     Members of the Putative Class can be objectively identified from records of Sirius

XM and any affiliated marketers to be gained in discovery.

        B.      Commonality and Predominance:

        45.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class. Common questions for the Putative Class include, but are not

necessarily limited to the following:

                i.      Whether      Sirius     XM       placed    (or    caused       to   be   placed)
                        telemarketing/promotional phone calls to Plaintiff and the Putative Class
                        Members?
                ii.     Whether Sirius XM had prior express written consent to make
                        telemarketing/promotional phone calls to Plaintiff and the Putative Class
                        Members?
                iii.    Whether Sirius XM used an ATDS as defined by the TCPA and applicable
                        FCC regulations and orders?
                v.      Whether Sirius XM’s violations were performed willfully such that Plaintiff
                        and the members of the Putative Class are entitled to treble damages?

                                                     6
      Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 7 of 10 PageID #:1




         C.    Typicality:

         46.   Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Sirius XM’s conduct.

         D.    Superiority and Manageability:

         47.   This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

         48.   The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         49.   By contrast, a class action provides the benefits of single adjudication, economies

of scale and comprehensive supervision by a single court.

         50.   Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.    Adequate Representation:

         51.   Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         52.   Plaintiff has no interests antagonistic to those of the Putative Class, and Sirius XM

has no defenses unique to Plaintiff.

         53.   Plaintiff has retained competent and experienced counsel in consumer class action

litigation.




                                                  7
         Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 8 of 10 PageID #:1




                                          CLAIMS FOR RELIEF

                                            COUNT I (TCPA):
                                   Violations of 47 U.S.C. § 227 et seq.
                        (On behalf of Plaintiff and Members of the Putative Class)

           54.      All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

           55.      Among other things, the TCPA prohibits certain calls to wireless and residential

numbers unless the caller has the prior express consent of the called party.             47 U.S.C. §

227(b)(1)(A).

           56.      Under the TCPA Consent Rules, some types of calls require prior express written

consent, while other types of calls do not require that the consent be in writing.

           57.      “Prior express written consent” is required for:

                    •        All telemarketing/promotional calls/texts made using an ATDS placed to
                             wireless numbers; and
                    •        All artificial or prerecorded telemarketing/promotional voice calls to
                             wireless and residential numbers. 1

           58.      The TCPA Consent Rules define “prior express written consent” as “an agreement,

in writing, bearing the signature of the person called that clearly authorizes the seller to deliver or

cause to be delivered to the person called advertisements or telemarketing messages using an

ATDS or an artificial or prerecorded voice, and the telephone number to which the signatory

authorizes such advertisements or telemarketing messages to be delivered.” In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1831 (2012).




1
    47 C.F.R. §§ 64.1200(a)(2), (a)(3).

                                                     8
      Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 9 of 10 PageID #:1




        59.       As   set   forth   above,   Sirius   XM    placed   or   caused   to   be   placed

telemarketing/promotional calls to Plaintiff’s cellular telephone number ending in 5052 utilizing

an ATDS without Plaintiff’s prior express written consent in violation of 47 U.S.C. §227

(b)(1)(A)(iii).

        60.       Upon information and belief, based on the conspicuous lengthy pause Plaintiff

experienced prior to being connected to a live representative, Sirius XM employed an ATDS to

place calls to Plaintiff.

        61.       Upon information and belief, the ATDS employed by Sirius XM transfers the call

to a representative once a human voice is detected, hence the conspicuous lengthy pause prior to

being connected.

        62.       Upon information and belief, based on the fact that Plaintiff never provided her

cellular phone number to Sirius XM, Sirius XM utilized a system that generated Plaintiff’s phone

number using a random or sequential number generator.

        63.       Upon information and belief, the ATDS employed by Sirius XM has the capacity

– (A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.

        64.       Upon information and belief, Sirius XM has no database to maintain and update

consumers’ contact preferences and consent to call them.

        65.       As a result of Sirius XM’s violations of 47 U.S.C. § 227 et seq., Plaintiff and the

members of the Putative Class are entitled to receive $500.00 in damages for each such violation.

        66.       As a result of Sirius XM’s knowing and willful violations of 47 U.S.C. § 227 et

seq., Plaintiff and the members of the Putative Class entitled to receive up to $1,500.00 in treble

damages for each such violation.

                                                   9
     Case: 1:19-cv-07844 Document #: 1 Filed: 11/27/19 Page 10 of 10 PageID #:1




       WHEREFORE, Plaintiff, on behalf of herself and the members of the Putative Class,

requests the following relief:

       A.      an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representative and the appointment of the undersigned as

               Class Counsel;

       B.      an order finding that Sirius XM violated 47 U.S.C. § 227 et seq.;

       C.      an order enjoining Sirius XM from placing or causing to place violating calls to

               consumers;

       D.      an award of damages of $500.00 to Plaintiff and the members of the Putative Class

               for each such violation;

       E.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Class for each such violation; and

       F.      an award of such other relief as this Court deems just and proper.

   Plaintiff demands trial by jury.

   Dated: November 27, 2019                         Respectfully Submitted,
                                                    /s/ Mohammed O. Badwan
                                                    /s/ Joseph S. Davidson
                                                    Mohammed O. Badwan, Esq.
                                                    Joseph S. Davidson, Esq.
                                                    Victor T. Metroff, Esq.
                                                    Counsel for Plaintiff
                                                    Sulaiman Law Group, Ltd.
                                                    Lombard, IL 60148
                                                    Phone (630)575-8180
                                                    Fax: (630)575- 8188
                                                    mbadwan@sulaimanlaw.com
                                                    jdavidson@sulaimanlaw.com
                                                    vmetroff@sulaimanlaw.com

                                               10
